          Case 1:21-cv-10867-FDS Document 1 Filed 05/25/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

                                                            Civil Action No.: 21-10867

                                               )
DANTE A. DIFRONZO,                             )
    Plaintiff,                                 )
                                               )
VS.                                            )
                                               )
CITY OF SOMERVILLE,                            )
MAYOR JOSEPH CURTATONE,                        )
CHIEF DAVID FALLON, and                        )
CAPTAIN BERNARD COTTER                         )
      Defendants.                              )
                                               )

                       DEFENDANTS’ NOTICE OF REMOVAL
                        OF ACTION FROM STATE COURT

       Pursuant to 28 U.S.C. §1441(c) and 1446 the Defendants’ petition for removal of

this action to the United States District Court for the District of Massachusetts. As grounds

therefore, the Defendants' state as follows:

1.     On or about March 26, 2021, the Plaintiff filed this suit in the Middlesex Superior

       Court, Civil Action No. 2181CV00679.

2.     On or about May 11, 2021, the Plaintiff’s complaint was served upon the

       Defendant, City Of Somerville. Attached as Exhibit A is a copy of the Plaintiff’s

       Complaint and summons, which was served upon the Defendants.

3.     In the complaint, the Plaintiff alleges Federal Civil Rights Violations pursuant to 42

       U.S.C. Section 1983.

4.     Because this matter is an action arising under federal law of which this Court has

       original jurisdiction, as authorized by 28 U.S.C. §1331, it is subject to removal

       under 28 U.S.C. §1441(c).
          Case 1:21-cv-10867-FDS Document 1 Filed 05/25/21 Page 2 of 2




5.     This Notice of Removal is being filed within the time period required by law,

       28 U.S.C. §1446(b).


                                      Respectfully submitted,
                                      The Defendants,
                                      By their attorneys,


                                      /s/ Michael Stefanilo, Jr.
                                      Leonard H. Kesten, BBO# 542042
                                      Michael Stefanilo, Jr., BBO# 684500
                                      BRODY, HARDOON, PERKINS &KESTEN,LLP
                                      699 Boylston Street, 12th Floor
                                      Boston, MA 02116
                                      (617) 880-7100
                                      lkesten@bhpklaw.com
                                      mstefanilo@bhpklaw.com


Dated: 5/25/21



                              CERTIFICATE OF SERVICE

        I hereby certify that this document was filed through the ECF system and will
therefore be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent this day to those participants
indicated as non-registered participants.


                                              /s/ Michael Stefanilo, Jr.
                                              Michael Stefanilo, Jr., BBO #684500

Dated: 5/25/21
